Citation Nr: 1714956	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to January 6, 2016.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from August 1984 to February 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in March 2012 and August 2013, and has now been returned to the Board for further adjudication.  Additionally, the Board notes that because the Veteran moved some time around November 2010, this case was transferred to the RO in Reno, Nevada.

Although this appeal originated from a denial of an increased rating for right inguinal hernia repair residuals, pursuant to 38 C.F.R. § 1151 (2015) compensation was granted for left inguinal residuals in May 2010, and an October 2011 rating decision noted that the Veteran's ratings for both left and right inguinal hernia residuals were combined under Diagnostic Code 7338.  Subsequently in its March 2012 and August 2013 decisions, the Board adjudicated the issues of entitlement to increased ratings for both conditions and took jurisdiction over the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

Although the Veteran initially requested a Board hearing when he filed his formal appeal, he subsequently withdrew this hearing request.  Therefore, the Board has proceeded to adjudicate his appeal accordingly.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran's combined rating prior to January 6, 2016 is not 70 percent or higher, and he does not have a single service-connected disability rated at 60 percent or more during this portion of the appeal period.  Accordingly, the Veteran does not meet the schedular criteria for TDIU.

However, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Here, the RO has already referred the Veteran's claim to the Director of Compensation Service, who has issued an advisory opinion declining a grant of TDIU prior to January 6, 2016 on an extraschedular basis.  Therefore, the Board may proceed to adjudicate the issue of entitlement to an extraschedular TDIU.

As outlined above the Veteran has been granted entitlement to a TDIU with an effective date of January 6, 2016.  This award was made in a February 2016 rating decision by the RO in Reno, Nevada.  In that rating decision, entitlement to a TDIU was granted on the basis of the Veteran's January 6, 2016 VA psychiatric examination assessing the severity of his major depression disorder, for which he is receiving compensation pursuant to 38 C.F.R. § 1151.  A review of the Veteran's claims file reveals that from August 2008 through at least some time in 2009 the Veteran was receiving mental health counseling from a private treatment facility in addition to Wellbutrin prescription medication issued by VA.  However, after a review of the Veteran's most recent VA treatment records current through December 2015, it does not appear that the Veteran has been receiving treatment through the VA Healthcare System for the past several years, as a June 2012 record indicates that the Veteran requested a refill on his medications, and was told he would need to schedule an appoint to obtain such a refill; however, there is no indication that such an appointment was subsequently made.  

Given that the Veteran has repeatedly submitted lay statements indicating that he sees an "independent mental health specialist," and recently his disability evaluation for his § 1151 depression was increased from 10 percent to 70 percent, this claim should be remanded to provide the Veteran the opportunity to submit a release authorization for the procurement of any outstanding mental health treatment records that may support entitlement to a TDIU on an extraschedular basis prior to January 6, 2016.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for any outstanding private medical records pertinent to his major depressive disorder.  If he returns the requested information, attempt to obtain the records.  If identified records are unavailable, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




